lN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

PITTSBURGH
JoHN sMIERCIAK, §
) 2;18-Cv-00734-MJH
Plain¢iff, §
vs. )
)
CITY oF PITTSBURGH PoLICE §
DEPT., oFFICER MICHAEL )
ANToNACE, JR, A.D.A. THoMAs )
MALoNEY, A.D.A. JULIE JoNEs, )
CARL A. PARISE, ALLEGHENY )
CoUNTY JAIL, oFFICER )
CHRIsToPHER MoDEsso, §
Defendants,
oPINroN AND oRDER

Plaintiff, John Smierciak (“l\/lr. Smierciak”), pro se, brings the Within action, ostensibly for

violations of his civil rights stemming from his arrest on September 26, 2015, and his subsequent

l

incarceration, prosecution, and conviction. While the Complaint contains neither numbered

paragraphs nor enumerated claims, the Court discerns that l\/lr. Smierciak has alleged claims for

 

l Pro se pleadings, “however inartfully pleaded,” must be held to “less stringent standards
than formal pleadings drafted by lawyers” Haz'nes v. Kerner, 404 U.S. 519, 520 (1972). If the court
can reasonably read pleadings to state a valid claim on Which the litigant could prevail, it should
do so despite failure to cite proper legal authority, confusion of legal theories, poor syntax and
sentence construction, or litigant’s unfamiliarity With pleading requirements Boag v. MacDougall,
454 U.S. 364 (1982); Um'ted States ex rel. Montgomery v. Brierley, 414 F.Zd 552, 555 (3d Cir.
1969) (“petition prepared by a prisoner may be inartfully drawn and should be read ‘With a
measure of tolerance’ ”); Freeman v. Department of Corrections, 949 F.Zd 360 (10th Cir. 1991).
Under our liberal pleading rules, a district court should construe all allegations in a complaint in
favor of the complainant Gz'bbs v. Romcm, 116 F.3d 83 (3d Cir. 1997) (overruled on other
grounds). See, e.g., Namz` v. Fauver, 82 F.3d 63, 65 (3d Cir. 1996) (discussing Fed.R.Civ.P.
12(b)(6) standard); Markowiz.‘z v. Northeast Land Compcmy, 906 F.Zd 100, 103 (3d Cir. 1990)
(same). Because Plaintiff is a pro se litigant, this Court Will consider facts and make inferences
Where it is appropriate

 

“wrongful incarceration” and “false arrest” by Defendants, City of Pittsburgh Police Department
(“Pittsburgh Police”), Officer Michael Antonace, Jr., and ()fficer Christopher Modesso; malicious
prosecution by Defendants, Assistant District Attorney Thomas Maloney (“Maloney”) and
Assistant District Attorney Julie Jones (“Jones”); “malicious ineffective counsel” by Defendant,
Carl Parise (“Parise”); and violations of “Civil and Privacy Rights” by Defendant, Allegheny
County Jail. Mr. Smierciak originally filed a Complaint in the Court of Common Pleas of
Allegheny County on September 7, 2016. (ECF No. 1-1). The same was served upon Defendants,
J ones and Maloney, on April 2, 2018; Defendant, City of Pittsburgh Police Department, on April
3, 2018; Defendant, Parise, on April 11, 2018; Defendant, l\/lodesso, on April 17, 2018; and
Defendant, Antonace, on April 30, 2018. (ECF No. 1-2).2 The case was removed on May 25,
2018. (ECF. No. 1)

Pending before the Court are Defendants, City of Pittsburgh, l\/lichael Antonace and
Christopher Modesso’s, Motion to Dismiss, pursuant to Federal Rule of Civil Procedure 12(b)(6),
(ECF No. 2); Defendants, l\/laloney and Jones’s, Motion to Dismiss, pursuant to Federal Rule of
Civil Procedure 12(b)(4), (5), and (6), (ECF No. 9); and Defendant, Parise’s, l\/lotion to Dismiss,
pursuant to Federal Rule of Civil Procedure 12(b)(6). (ECF No. 12). And while Defendant,
Allegheny County Jail, has not been served, the Court will review the sufficiency of service. For
the reasons stated below, the Motions to Dismiss are granted

I, BACKGROUND

For purposes of clarity, the Court will begin with a brief summation of its review of the

underlying criminal matter, which contains key determinative facts for the disposition of

 

2 The Docket histories from this action, pr-e and post-removal, demonstrate that no service
has been effectuated upon Defendant Allegheny County J a11

2

 

 

Defendants’ motions. 3 On September 26, 2015, Pittsburgh Police arrested Mr. Smierciak and
charged with him with one count of Criminal Trespass, 18 Pa. C.S. § 3503(a)(1)(i); one count of
Stalking, 18 Pa.C.S. § 2709.1(a)(1); one count of Simple Assault, 18 Pa.C.S. § 2701(a)(3); and
one count of Harrassment, 18 Pa.C.S. § 2709(a)(4). (ECF No. 12-2). On November 10, 2015,
following a preliminary hearing, both the Simple Assault and Harassment charges were held for
court, while the charges of Cr'iminal Trespass and Stalking were dismissed Id. The
Commonwealth later added the charge of Criminal Attempt, 18 Pa.C.S. § 901(a). Id.

On May 5, 2016, Mr. Smierciak proceeded to a non-jury trial before the Honorable Beth
Lazzara of the Allegheny County Court of Common Pleas. Id. At that trial, Mr. Smierciak was
represented by Attorney Carl Parise. Ia'. Mr. Smierciak was found guilty of Criminal Attempt
and Harassment and not guilty of Simple Assault. Id. On May 9, 2016, Attorney Parise
withdrew as counsel. Ia’. Mr. Smierciak was thereafter represented by a public defender.
Between his arrest and trial, l\/Ir. Smierciak was incarcerated in the Allegheny County Jail for
seven months. (Compl. p. 6). Following the guilty verdicts, he was sentenced to five (5) years’

probation. (ECF No. 12-2). On September 18, 2017, the Pennsylvania Superior Court affirmed

 

3 Federal Rule of Evidence 201, allows the court to take judicial notice at any stage of the
proceeding Fed. R. Evid. 201(d). The court “may take judicial notice of a fact that is not subject
to reasonable dispute because it...can be accurately and readily determined from sources whose
accuracy cannot reasonably be questioned.” Fed. R. Evid. 201(b). The court may do so on its own,
“at any state of the proceeding.” Fed. R. Evid. 201(d). A state court docket by its very nature can
be accurately and readily determined, and the accuracy and authenticity of the docket cannot
reasonably be questioned Courts in the Third Circuit have held that a court may take judicial
notice of dockets or other court opinions at the motion to dismiss stage. 117 re Congoleum Corp.,
426 F.3d 675, 679 (3d Cir. 2005) (“We take judicial notice of the state court proceedings insofar
as they are relevant.”); see, e.g., In re Trichilo, 540 B.R. 547, 549 (Bankr. M.D. Pa. 2015) (taking
judicial notice of the docket in an underlying case); Mollett v. Lez'th, No. CIV.A. 09-1192, 2011
WL 5407359, at *2 (W.D. Pa. Nov. 8, 2011) ajj"a' sub nom Mollett v. Lez'th, 511 Fed. Apr. 172
(3d Cir. 2013) (“A court may also take judicial notice of the docket in Plaintiffs underlying
criminal trial.”); Carroll v. Prothonotary, No. 08~1683, 2008 WL 5429622, at *2 (W.D.Pa. Dec.31,
2008) (taking judicial notice of court records and dockets of the Federal District Courts)

3

 

 

his conviction, and on February 27, 2018, the Pennsylvania Supreme Court denied his petition
for allowance of appeal. Id.

Mr. Smierciak’s allegations in his Complaint seem to set forth the following factual
assertions On September 26, 2015, Officer l\/lichael Antonace, Jr. arrested Mr. Smierciak and
transported him to the Allegheny County Jail. (Compl. p. 1). Mr. Smierciak avers that his
arrest was based upon “hearsay from one party” and the officer’s “opinion, not facts.” Ia’.
Officer Antonace allegedly falsified information on the Police Complaint OTN #G723403-2. Ia'.
Further, eleven officers of the Pittsburgh Police Department allegedly did not read his Miranda
Rights during the “entire ordeal.” (Compl. p. 2). Mr. Smierciak denies committing a crime, and
he avers that none of the witnesses or officers listed in the Police Complaint testified at either the
preliminary hearing or trial. Id. Two witnesses were allegedly involved in the altercation
involving Mr. Smierciak Mr. Smierciak alleges that foicer Antonace believed the witnesses’
stories without “hearing [l\/lr. Smerciak’s] side of the story.” Id. While on route to the
Allegheny County Jail, Officer Antonace did not tell l\/lr. Smierciak what crime that he had
committed Id. According to Mr. Smierciak, Officer Antonace failed to investigate the matter.
Id. Further, ()fficer Antonace filed the police complaint four hours after the altercation and
“made up charges without all the facts.” (Compl. p. 3).

With regard to Mr. Smierciaks’ prosecution, Assistant District Attorneys Maloney and
J ones allegedly failed to prove the charges brought by Officer Antonace. Id. Maloney and J ones
did not produce witnesses or a police officer to corroborate the charges. Id. Officer Antonace
also did not testify to explain why he arrested Mr. Smierciak. Id. Further, it is alleged that the

Police Complaint was falsified to make “Officer look good on a paper.” (Compl. p. 4).

 

With regard to his criminal defense, Mr. Smierciak avers that his attorney, Carl Parise,
did not represent him to prove his innocence, and that Parise refused to follow Mr. Smierciak’s
instructions (Compl. p. 5). Attorney Parise thereafter withdrew as counsel, and Mr. Smierciak
proceeded with his criminal defense, pro se. He was thereafter convicted during the non-jury
trial. Id.

Mr. Smierciak also avers that following his arrest, he was incarcerated in the Allegheny
County Jail for seven months (Compl. p. 6). During that time, he alleges that his phone calls
were recorded without his permission, he was locked in a cell for 20 hours per day, he was strip
searched ten times, and he was denied proper meals during Lent in violation of his religious
beliefs Mr. Smierciak claims these events violated his Privacy and Civil Rights. Id.

II. STANDARD OF REVIEW
a. Federal Rules of Civil Procedure 12(b)(4) and 12(b)(5)

Rule 4 of the Federal Rules of Civil Procedure “sets forth the procedure by which a court
obtains personal jurisdiction over the defendant.” Ayres v. Jacobs & Crumplar, P.A., 99 F.3d
565, 569 (3d Cir.1996). The Rule prescribes the process for properly issuing and serving a
summons Fed. R. Civ. P. 4. Pursuant to Rule 4, a summons must, inter alia, name each
individual plaintiff and defendant and “be directed to the defendant.” Fed. R. Civ. P. 4(a)(l)(A),
(B). When a complaint names more than one defendant, a separate summons “rnust be issued for
each defendant to be served.” Fed. R. Civ. P. 4(b). A defendant may move to dismiss the
complaint or quash service when a plaintiff fails to comply with Rule 4's requirements for the
form and method of serving process Fed. R. Civ. P. 12(b)(4), (b)(5).

ln the case of motions challenging the sufficiency of process or method of service, the
burden of proof lies with the party raising the challenge See 2 l\/Ioore's Federal Practice §

l2.33[1] (3d ed.2013); see also Grcmd En).‘. Group, Ltd. v. Star Medl'a Sales, Inc., 988 F.2d 476,

5

 

488 (3d Cir.1993); Snya'er v. Bena’er, No. l:09-CV927, 2010 U.S. Dist. LEXIS 130438, 2010
WL 5109655 (M.D.Pa. Nov. 16, 2010). The movant must be specific in its objections and
identify the specific manner in which the plaintiff has failed to satisfy the summons or service
provision utilized 2 Moore's § 12.33

b. Federal Rule of Civil Procedure 12(b)(6)

When reviewing a motion to dismiss, pursuant to Federal Rule of Civil Procedure 12(b)(6),
the court must “accept all factual allegations as true, construe the complaint in the light most
favorable to the plaintiff, and determine whether, under any reasonable reading of the complaint,
the plaintiff may be entitled to relief.” Ez’d v. Thompson, 740 F.3d 118, 122 (3d Cir. 2014) (quoting
Phl'llips v. County ofAllegheny, 515 F.3d 224, 233 (3d Cir.2008)). “To survive a motion to dismiss
a complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that
is plausible on its face.”’ Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp.
v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility when the plaintiff pleads
factual content that allows the court to draw the reasonable inference that the defendant is liable
for the misconduct alleged.” Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 556); See also
Thompson v. Real Estate Mortg. Nerwork, 748 F.3d 142, 147 (3d Cir. 2014). “Threadbare recitals
of the elements of a cause of action, supported by mere conclusory statements, do not suffice.”
Iqbal, 556 U.S. at 678. “Factual allegations of a complaint must be enough to raise a right to relief
above the speculative level.” Twombly, 550 U.S. at 555. A pleading party need not establish the
elements of a prima facie case at this stage; the party must only “put forth allegations that ‘raise a
reasonable expectation that discovery will reveal evidence of the necessary element[s].”’ Fowler
v. UPMC Shadyside, 578 F.3d 203, 213 (3d Cir.2009) (quoting Grajj” v. Sz¢bbiah Cardz'ology
Associates, Ltd., 2008 WL 2312671 (W.D. Pa. June 4, 2008)); see also Connelly v. Lane Const.

Corp., 809 F.3d 780, 790 (3d Cir.2016) (“Although a reviewing court now affirmatively disregards
6

 

a pleading’s legal conclusions, it must still . . . assume all remaining factual allegations to be true,
construe those truths in the light most favorable to the plaintiff, and then draw all reasonable
inferences from them.”) (citing Foglz'a v. Renal Venn/res Mgmt., LLC, 754 F.3d 153, 154 n. 1 (3d
Cir.2014)).

Nonetheless, a court need not credit bald assertions, unwarranted inferences, or legal
conclusions cast in the form of factual averments Morse v. Lower Merz'on School District, 132
F.3d 902, 906, n. 8 (3d Cir.l997). The primary question in deciding a motion to dismiss is not
whether the Plaintiff will ultimately prevail, but rather whether he or she is entitled to offer
evidence to establish the facts alleged in the complaint Maz'o v, Aetna, 221 F.3d 472, 482 (3d
Cir.2000). The purpose of a motion to dismiss is to “streamline [ ] litigation by dispensing With
needless discovery and factfinding.” Neitzke v, Williams, 490 U.S. 319, 326~327, (1989).

Finally, if the court decides to grant a motion to dismiss for failure to state a claim upon
which relief can be granted pursuant to Fed. R. Civ. P. 12(b)(6), the court must next decide whether
leave to amend the complaint must be granted The Court of Appeals has “instructed that if a
complaint is vulnerable to 12(b)(6) dismissal, a district court must permit a curative amendment,
unless an amendment would be inequitable or futile.” th`llz'ps, 515 F.3d at 236 (citing Grayson v.
Mayvl'ew State Hosp., 293 F.3d 103, 108 (3d Cir.2002)).

III. DISCUSSION

Before it begins an in-depth analysis of the Plaintiff" s Complaint and legal theories, the
Court will note that the dismissal of Plaintiff’ s Complaint ultimately rests on the facts surrounding
his convictions Mr. Smierciak’s September 26, 2015 arrest and later conviction have been
sustained at both the state trial and appellate levels As explained below, this Court is not in a

position to re-litigate those matters Further, the Complaint either fails to name the proper entities

 

 

or fails to serve a party. Moreover, even if the proper parties were named, Plaintiff’ s legal theories
against those unnamed parties would fail as a matter of law. Accordingly, the Court will be
granting Defendants’ Motions to Dismiss pursuant to Fed. R. Civ. P. 12(b)(6). And based upon
its review of the factual allegations in the Complaint as well as the records of Plaintiffs criminal
proceeding, the Court deems any amendment to be futile See th'llz`ps, 515 F.3d at 236 (citing
Grayson v. Mayvz`ew State Hosp., 293 F.3d 103, 108 (3d Cir.2002)).
a. Defendants, City of Pittsburgh Police Department, Michael Antonace and
Christopher Modesso’s, Motion to Dismiss, pursuant to Federal Rule of

Civil Procedure 12(b)(6)

i. Liability of City of Pittsburgh Police Department under Section
1983

As regard l\/Ir. Smierciak’s federal civil rights claim against the City of Pittsburgh Police
Department, a fair reading of Plaintiff`s Complaint indicates that he is bringing false arrest and
false imprisonment claims against the Pittsburgh Police Department and Officers Antonace and
Modesso, under Section 1983, which provides:

Every person who, under color of any statute, ordinance, regulation, custom, or
usage, of any State or Ter“ritory or the District of Columbia, subjects, or causes to
be subj ected, any citizen of the United States or other person within the jurisdiction
thereof to the deprivation of any rights, privileges, or immunities secured by the
Constitution and laws, shall be liable to the party injured in an action at law, suit in
equity, or other proper proceeding for redress, except that in any action brought
against a judicial officer for an act or omission taken in such officer's judicial
capacity, injunctive relief shall not be granted unless a declaratory decree was
violated or declaratory relief was unavailable For the purposes of this section, any
Act of Congress applicable exclusively to the District of Columbia shall be
considered to be a statute of the District of Columbia.

42 U.S.C.A. § 1983. The United States Supreme Court has held that a police department, such
as the City cf Pittsburgh Police Department, is not the proper entity named in a Section 1983

action.

 

 

ln Monell v. Department of Socz`al Servz'ces, 436 U.S. 658 (1978), the Court held that
local governments are “persons” and are subject to suit under § 1983. Following Monell, courts
concluded that a police department is a sub-unit of the local government and, as such, is merely a
vehicle through which the municipality fulfills its policing functions See e.g. Johnson v. City of
Erz'e, Pa., 834 F. Supp. 873, 878-79 (W.D. Pa. 1993). Thus, while a municipality may be liable
under § 1983, a police department, as a mere sub-unit of the municipality, may not. Id.; see also,
Martl'n v. Red Lion Police Dept., 146 Fed.Appx. 558, 562 n. 3 (3d Cir. 2005) (per curiam);
Hadesty v. Rush Twp. Police Dep’l‘, 2016 WL 1039063, at *9 n.4 (M.D. Pa. l\/Iar. 15, 2016);
Terrell v. Cin ofHarrisburg Police Dept., 549 F.Supp.2d 671, 686 (M.D. Pa. 2008). Therefore,
the City of Pittsburgh Police Department is not a proper defendant in this case under a Section
1983 claim, and it should be dismissed as a party.

To the extent Plaintiff may have intended to name the City of Pittsburgh as a defendant,
the complaint still fails to state a claim upon which relief may be granted, because a municipality
cannot be held liable for the unconstitutional acts of its employees on a theory of respondeat
superior. Monell, 436 U.S. at 691. To state a claim against a municipality, the plaintiff must
allege that the violation of his rights was caused either by a policy or by custom of the
municipality Id. at 694; Berg v. County ofAllegheny, 219 F.3d 261, 275 (3d Cir. 2000). Here,
Plaintiff has not alleged the existence of any City of Pittsburgh Police Department or the City of
Pittsburgh Police Department policy or custom, which allegedly resulted in a constitutional
violation. Furthermore, a policy, custom or practice cannot arise from one incident, i.e., the
alleged false arrest and/or imprisonment of Plaintiff See, e.g., Turner v. City of Philadelphia, 22
F.Supp.2d 434, 437 (E.D. Pa. 1998), quoting Oklahoma City v. Tutfle, 471 U.S. 808, 823-24

(1985). Thus, Plaintiffs Section 1983 claims of false arrest and/or imprisonment against

 

 

Defendant, City of Pittsburgh Police Department, or, presumptively, the City of Pittsburgh, are
dismissed
ii. Liability of Officers Antonace and Modesso’s under Section 1983

As regards the false arrest and false imprisonment claims against Officers Antonace and
Mosesso, under Section 1983, these claims are “nearly identical,” and courts often analyze them
together. Brockington v. City ofPhila., 354 F.Supp.2d 563, 570 n.8 (E.D. Pa. 2005). False arrest
is “grounded in the Fourth Amendment’s guarantee against um'easonable seizures,” Groman v.
Twp. of Manalapan, 47 F.3d 628, 636 (3d Cir. 1995). False imprisonment is based upon the Fourth
Amendment’s prohibition against deprivation of liberty without due process of law. Baker v.
McCoZlcm, 443 U.S. 137, 145, 99 S.Ct. 2689, 61 L.Ed.2d 433 (1979).

ln a 1983 claim for either false arrest or false imprisonment under the Fourth Amendment,
a plaintiff must show: “(1) that there was an arrest; and (2) that the arrest was made without
probable cause.” James v. City of Wilkes-Barre, 700 F.3d 675, 680 (3d Cir. 2012) (citation
omitted). “An officer has probable cause to arrest when ‘the facts and circumstances within the
arresting officer’s knowledge are sufficient in themselves to warrant a reasonable person to believe
that an offense has been or is being committed by the person to be arrested.”’ Torres v. Borough
ofBarrz`ngl‘on, No. 16-cv-06134, 2017 WL 3189448, at *3 (D.N..l. July 27, 2017) (quoting Wilson
v. Russo, 212 F.3d 781, 789 (3d Cir. 2000)).

In his Complaint, l\/lr. Smierciak asserts that on September 26, 2015, Officers arrested
Mr. Smierciak and charged with him with one count of Criminal Trespass, 18 Pa. C.S. §
3503(a)(1)(i); one count of Stalking, 18 Pa.C.S. § 2709.1(a)(1); one count of Simple Assault, 18
Pa.C.S. § 2701(a)(3); and one count of Harrassment, 18 Pa.C.S. § 2709(a)(4). (ECF No. 12-2).

At the preliminary hearing, the charges for Criminal Trespass and and Stalking were dismissed,

10

 

 

 

and the Simple Assault and Harassment charges were held for court Id. The Commonwealth
later added the charge of Criminal Attempt, 18 Pa.C.S. § 901(a). ]a'. On l\/Iay 5, 2016, Mr.
Smierciak proceeded to a non-jury trial before the Honorable Beth Lazzara. Id. He was
convicted of Criminal Attempt and Harassment, and he was acquitted of the Simple Assault. Id.
On September 18, 2017, the Pennsylvania Superior Court affirmed his conviction, and on
February 27, 2018, the Pennsylvania Supreme Court denied his petition for allowance of appeal.
Ia'.

Based upon the alleged facts, the Plaintiff does not satisfy the element that he was arrested
without probable cause ln order to establish such an element, he would have to assert that his
subsequent convictions were invalid Under the undisputed facts from the Complaint and criminal
proceeding, Mr. Smierciak’s convictions were affirmed by final order. Thus, he cannot establish
any false arrest or false imprisonment claims related to his arrest and imprisonment for those
offenses Heckv. Humphrey, 512 U.S. 477, 114 S.Ct. 2364, 129 L.Ed.2d 383 (1994). Heck holds
that, where success in a § 1983 action would necessarily imply the invalidity of a conviction or
sentence, an individual’s suit for damages or equitable relief is barred unless he can demonstrate
that his conviction or sentence has been invalidated See Heck, 512 U.S. at 486-87, 114 S.Ct. 2364;
see also Wilkz'nson v. Doz‘son, 544 U.S. 74, 81~82, 125 S.Ct. 1242, 161 L.Ed.2d 253 (2005).
Because Plaintiff was convicted of Criminal Attempt and Harassment (which remained
undisturbed on appeal), he is barred from challenging his Criminal Trespass, Simple Assault, and
Stalking arrest, because all charges arose from the same incident and circumstances A false arrest
and false imprisonment claim cannot survive where at least one of the charged offenses results in

a conviction See Johr)son v. Knorr, 477 F.3d 75, 85 (3d Cir. 2007). Thus, Mr. Smierciak’s

11

 

 

 

convictions for criminal attempt and harassment, suffice to defeat any claim for false arrest or false
imprisonment as regards all charges filed

Because Mr. Smierciak’s convictions for criminal attempt and harassment remained
undisturbed and are dispositive to this action, the Court determines that any amendment to these
claims would be futile th`llips, 515 F.3d at 236 (citing Grayson v. Mayview State Hosp., 293
F.3d 103, 108 (3d Cir.2002)). Therefore, any Section 1983 claim averred in Plaintiff"s Complaint
against Defendants, Michael Antonace, and Christopher Modesso’s, are dismissed, without leave
to amend

iii. State law claims against City of Pittsburgh Police Department,
Michael Antonace and Christopher Modesso’s

Plaintiff’s complaint does not discern whether his claims include state law claims under
this Court’s supplemental jurisdiction4 Therefore, the Court will also consider state common law
false imprisonment and false arrest claims Under Pennsylvania law, false arrest is synonymous
with false imprisonment Gaglz`ardz` v. Lynn, 285 A.2d 109, 111 (Pa. 1971). The elements of false
arrest/false imprisonment are: (1) the detention of another person (2) that is unlawful. “An arrest
based upon probable cause would be justified, regardless of whether the individual arrested was
guilty or not.” Renk v. City of Pittsburgh, 641 A.2d 289, 293 (Pa. 1994). Under Pennsylvania Law,
probable cause to arrest exists when the facts and circumstances within the arresting officer's
knowledge are sufficient in themselves to warrant a reasonable person to believe that an offense
has been or is being committed by the person to be arrested melth. v. Burno, 154 A.3d 764, 781

(Pa. 2017). Further, probable cause at the time of arrest is conclusively established where there is

 

4 The court has supplemental jurisdiction over the state law causes of action pursuant to 28 U.S.C. § 1367(a)
(“In any civil action of Which the district courts have original jurisdiction, the district courts shall have supplemental
jurisdiction over all other claims that are so related to claims in the action within such original jurisdiction that they
form part of the same case or controversy under Article 111 of the United States Constitution.”).

12

 

 

a subsequent guilty plea or conviction McGrijjfv. Vz'a'ovich, 699 A.2d 797, 800 (Pa. Commw. Ct.
1997). Plaintiff’ s September 26, 2015 arrests resulted in conviction Thus, said conviction bars
his state law claims for false arrest and false imprisonment Therefore, any state law claims
averred in Plaintiffs Complaint against Defendants, City of Pittsburgh Police Department,
Michael Antonace, and Christopher Modesso’s, are dismissed, without leave to amend, as
amendment would be futile
iv. Qualified Immunity Defense
ln their Motion to Dismiss and Brief in Support (ECF No. 2 and 3), Defendants, Antonace,
and Modesso, also argued that Plaintiffs claims against them are barred because the officers are
entitled to qualified immunity. The Court finds it unnecessary to consider this argument because
it is moot in light of the court’s ruling on the dismissal of Plaintiff’s claims against them asserting
false arrest and false imprisonment See, e.g., Turzai v, City of Pittsburgh, 457 F. App‘x 115 (3d
Cir. 2012).
b. Defendants, Maloney and Jones’s, Motion to Dismiss, pursuant to Federal
Rule of Civil Procedure 12(b)(4), (5), and (6)
i. Service upon Defendants, Maloney and Jones
Defendants, Maloney and Jones, argue that Plaintiff s Complaint should be dismissed for
insufficient process and insufficient service of process pursuant to Fed R. Civ. P. 12(b)(4) and
l2(b)(5). ln a challenge to the sufficiency of service, the burden of proof lies on the party
asserting the validity of service Grand Entm’t Group, Ltd. v. Star Medz`a Sales, Inc. , 988 F.2d 476,
488 (3d Cir.1993) (citing 4A Wright & 1\/li11er § 1083); Mz'tchell v. Therz`ault, 516 F.Supp.2d 450,

452 (M.D.Pa.2007). However, the movant must state its objections with specificity and must

13

 

identify the manner in which the plaintiff failed to satisfy the requirements of service Baker v.
Microbilt Corp., 2014 WL 5529195, at *2 (l\/l.D. Pa. Nov. 3, 2014).

The service history, at the state court docket of GD 16-1680, indicates that the adult agents
of Maloney and J ones were served by the Allegheny County Sherriff at 436 Grant Street,
Pittsburgh, PA, which is the address of the Allegheny County District Attorney. Pa.R.C.P. 402
permits, in relevant part, service of original process as follows:

a) Original process may be served

>l<>i<>l<

(2) by handing a copy

>l<>l<>l<

(iii) at any office or usual place of business of the defendant to his agent or to the
person for the time being in charge thereof.

Pa.R.C.P. No. 402(a)(2)(iii). Pennsylvania state court decisions examining service of process
under Rule 402(a)(2)(iii) have held that “[s]ervice at an office or usual place of business is subject
to limitations, and is only appropriate when the person to be served has ‘more proprietary
responsibility and control over the business than that possessed by the average employee.’ ”
Zz‘mmerman Slate Roojing Specialists, LLC v. Sez'dner, No. 418 EDA 2013, 2014 WL 10979803,
at *6 (Pa. Super. Ct. Mar. 31, 2014) (quoting Martz'n v. Gerner, 481 A.2d 903, 908 (Pa. Super. Ct.
1984)); Pincus v. Muz‘. Assur. Co., 321 A.2d 906, 910 (Pa. 1974). ln determining whether the
defendant possesses sufficient proprietary interest or control, courts look to the “totality of the
circumstances surrounding the defendant’s contact with the place of service.” Williams v. Ujj‘ice
ofPub. Def. ny. ofLehigh, 586 A.2d 924, 925 (Pa. Super. Ct. 1990).

1n Willz'ams, the court found that service of process upon the secretary of the Public
Defender’s Office was adequate service upon the defendants all assistant public defenders

Applying a totality of the circumstances analysis, the court concluded that service was effective

because: (1) “[t]he work product of that office is directly produced by its attorneys[,]” the

14

 

individuals were “regularly present at the office” and they “formed an integral part of its
functioning and management”; (2) the individuals “possess a high degree of legal knowledge and
sophistication” and “are members of an office that handles legal documents such as notice of
service on a regular basis”; and (3) they received actual notice of the action ln Zz'mmermcm Slare
Roofing Specialists, LLC, a non-precedential opinion, the Superior Court likewise held that serving
an unidentified security guard at the Philadelphia District Attorney’s office was adequate service
of process on the defendant assistant district attorney because there was “no material distinction”
between that office and the public defender’s office in Williams. 2014 WL 1097 9803 at *6.

Thus, the Court finds that, under Pennsylvania Rules of Civil Procedure and the supporting
case law cited above, because of Defendants, Maloney and Thomas’s status as assistant district
attorneys, they have been sufficiently served Accordingly, Maloney and Jones’, l\/lotion to
Dismiss, pursuant to Fed. R. Civ. P. 12(b)(4)-(5), is denied

ii. Prosecutoriallmmunity

Defendants, Maloney and Jones, argue that they are entitled to prosecutorial immunity,
which bars Plaintiffs malicious prosecution claim. The doctrine of absolute immunity shields
prosecutors from liability related to their official acts See Imbler v. Pachtmcm, 424 U.S. 409,
417-20 (1976). “More than a mere defense to liability, prosecutorial immunity embodies the
right not to stand trial, and is properly raised in a Rule 12(b)(6) motion to dismiss.” Oda' v.
Malone, 538 F.3d 202, 207 (3d Cir. 2008) (internal quotations and citations omitted). “Under this
doctrine, a prosecutor is absolutely immune from liability for money damages under § 1983 for
acts “within the scope of his duties in initiating and pursuing a criminal prosecution.” Imbler,
424 U.S. at 410. “ “Ultimately, whether a prosecutor is entitled to absolute immunity depends on

whether she establishes that she was functioning as the state's ‘advocate’ while engaging in the

15

 

 

alleged conduct that gives rise to the constitutional violation.” Yarris v. Cnry. of Del., 465 F.3d
129, 136 (3d Cir. 2006) (citing Buckley v. Fitzsimmons, 509 U.S. 259, 274 (1993))

Here, Plaintiff avers only that Defendants, Maloney and Jones, “did not prove in
courtroom what Officer Antonace charged [him] with” and that “they did not provide testimony
from any witnesses or any Officer of the Pittsburgh Police Department on scene to corroborate
charges.” (Compl. p, 3). The Complaint contains no factual allegations that supports that
Defendants, Maloney and Jones, exceeded the scope of their duties Their decision to pursue
criminal prosecution against Plaintiff, whether later proven valid or not, is “within the scope of
[their] duties in initiating and pursuing a criminal prosecution.” Iml)ler, 424 U.S. at 410.
Accordingly, Defendants, Maloney and Jones, are entitled to absolute prosecutorial immunity in
relation to Plaintiff"s allegations set forth in the Complaint As such, Mr. Smierciak’s claims
against them are dismissed

iii. Malicious Prosecution Claim under Section 1983 and State Law

lt is not clear that Plaintiff has intended to plead a state law claim for malicious prosecution
However, as with the false arrest and false imprisonment claims above, the Court will infer that
the Plaintiff intended to file his malicious prosecution claim under both Section 1983 and state
common law.5 To prove malicious prosecution under [§] 1983, a plaintiff must show that:

(1) the defendants initiated a criminal proceeding;

(2) the criminal proceeding ended in plaintiffs favor;

(3) the proceeding was initiated without probable cause;

(4) the defendants acted maliciously or for a purpose other than bringing the plaintiff to
justice ; and

(5) the plaintiff suffered deprivation of liberty consistent with the concept of seizure as a
consequence of a legal proceeding

 

5 Again, as above, the Court will exercise its supplemental jurisdiction over the state law claims

16

 

Kossler v. Crz`santz', 564 F.3d 181, 186 (3d Cir. 2009). A state law claim includes only the first
four elements See Merkle v. Upper Dublz`n Sch. Dist., 211 F.3d 782, 791 (3d Cir.2000).
Presently, the crucial element, which is fatal to both the Plaintiffs federal and state claims, is that
the criminal proceeding did not end in plaintiffs favor. As discussed above, the Plaintiff was
convicted of two charges from his arrest on September 26, 2015. While some of the charges were
dismissed at a preliminary hearing, and while he was acquitted of one charge at trial, the
convictions on the two charges precludes any finding of favorable termination Kossler, 564 F.3d
at 188. Therefore, the Plaintiff cannot establish the elements for a malicious prosecution claim.
Accordingly, Defendants, Maloney and lones’s, Motion to Dismiss under Fed. R. Civ. P. 12(b)(6)
is granted Again, this Court finds that, in light of the final convictions, any attempted amendment
of Mr. Smierciak’s claims for malicious prosecution would be futile Said claims are dismissed,
without leave to amend
iv. Res Judicata

Finally, Defendants, Maloney and Thomas, argue that res judicata bars the Plaintiff s claim
based upon the outcome of the criminal proceedings Because the Court has determined that
Plaintiffs Complaint lacks the requisite elements to state a claim for malicious prosecution, it is
not necessary to review the res judicata argument, because the claims against Maloney and Thomas
are dismissed for legal insufficiency j

c. Defendant, Carl Parise’s, Motion to Dismiss, pursuant to Federal Rule of
Civil Procedure 12(b)(4), (5), and (6) `

i. Service upon Defendant, Parise
Defendant, Parise, argues that Plaintiff s Complaint should be dismissed for insufficient

process and untimely service of process pursuant to Fed R. Civ. P. 12(b)(4) and 12(b)(5). ln a

17

 

 

challenge to the sufficiency of Service, the burden of proof lies on the party asserting the validity
of service Grand Entm't Group, Ltd. v. Star Mea’z`a Sales, Inc., 988 F.2d 476, 488 (3d Cir.l993)
(citing 4A Wright & Miller § 1083);M1‘rchellv. Theriault, 516 F.Supp.2d 450, 452 (l\/I.D.Pa.2007).
However, the movant must state its objections with specificity and must identify the manner in
which the plaintiff failed to satisfy the requirements of service Baker v. Microbilt Corp., 2014
WL 5529195, at *2 (M.D. Pa. Nov. 3, 2014).

The service history at GD 16-16801 before the case was removed to federal court indicates
that Mr. Parise’s adult agent was served by the Allegheny County Sherriff at 310 Grant Street,
Pittsburgh, PA, which is the address of his law office Pa.R.C.P. 402 permits, in relevant part,
Service of original process as follows:

a) Original process may be served

>l<>l<>l<

(2) by handing a copy

>l<*>l¢

(iii) at any office or usual place of business of the defendant to his agent or to the
person for the time being in charge thereof.

Pa.R.C.P. No. 402(a)(2)(iii). Pennsylvania state court decisions examining service of process
under Rule 402(a)(2)(iii) have held that “[s]ervice at an office or usual place of business is subject
to limitations, and is only appropriate when the person to be served has ‘more proprietary
responsibility and control over the business than that possessed by the average employee.’ ”
Zz'mmerrncm Slate Roofz`ng Speciall'sts, LLC v. Seidner, No. 418 EDA 2013, 2014 WL 10979803,
at *6 (Pa. Super. Ct. Mar. 31, 2014) (quoting Marrz`n v. Gerner, 481 A.2d 903, 908 (Pa. Super. Ct.
1984)); Pincus v. Mut. Assur'. Co., 321 A.2d 906, 910 (Pa. 1974). ln his Motion to Dismiss, Parise

fails to object with specificity as regard the manner in which the plaintiff failed to satisfy the

requirements of service The service record otherwise suggests that Parise’s agent was served at

18

 

 

his law office making him more than an average employee His l\/lotion to Dismiss makes no effort
to refute this Thus, there is no sufficient challenge to the place and manner of service on Parise.

As regards Parise’s challenge to the timeliness of service, Pennsylvania requires plaintiffs
to effectuate notice of commencement of their actions Through Lamp v. Heyman, 469 Pa. 465,
366 A.2d 882 (1976), and its progeny, Pennsylvania has adopted a rule requiring a plaintiff to
make a good-faith attempt to effect service of process in a timely manner where an action is
commenced prior to the running of the statute of limitations and where service does not occur until
after the expiration of the statutory period See Schrz`ver v. Mazziotz‘z', 432 Pa.Super. 276, 638 A.2d
224 (1994); Siler v. Khan, 456 Pa.Super. 177, 689 A.2d 972 (1997) (filing complaint tolls statute
of limitations provided that plaintiff attempts to effect service in timely manner). Section 1983
has no statute of limitations of its own, but borrows the statute of limitations from state personal-
injury torts Wallace v. Kato, 549 U.S. 384, 387, 127 S.Ct. 1091, 166 L.Ed.2d 973 (2007).
Therefore, Pennsylvania’s two-year limitations period for personal injuries governs in the present
case Kach v. Hose, 589 F.3d 626, 634 (3d Cir. 2009); 42 Pa. Cons. Stat. § 5524(2). See Nguyen v.
Pennsylvania, 906 F.3d 271, 273 (3d Cir. 2018). Plaintiff thus had two years to file this suit
against Defendant, Parise. According to the Complaint, Plaintiff avers that Mr. Parise was
“ineffective counsel” during his trial of May 4, 2016. Plaintiff filed suit on September 7, 2016,
and he served Mr. Parise on April 11, 2018. Pursuant to Lamp, he had until at least l\/lay 4, 2018
to serve the Complaint within the two-year statute of limitations period Accordingly, as the statute
of limitations had not expired as of the service on Parise, Defendant, Parise’s, Motion to Dismiss,

pursuant to Fed. R. Civ. P. 12(b)(4)-(5), is denied

19

 

 

ii. Ineffective Assistance of Counsel

Defendant, Parise, argues that Plaintiff’ s claims for ineffective assistance of counsel are
properly brought under the Post-Conviction Relief Act. See 42 Pa.C.S. § 9541, et Seq. Further
to bring a civil action for damages under 42 U.S.C. § 1983, a plaintiff must allege that a person
acting under color of state law deprived him of his constitutional rights Private attorneys,
including public defenders, acting on behalf of their clients are not state actors, and therefore,
cannot be held liable under § 1983. See Polk County v. Doclson, 454 U.S. 312, 325, 102 S.Ct.
445, 70 L.Ed2d 509 (1991) (public defender not a state actor “when performing a lawyer's
traditional functions as counsel to a defendant in a criminal proceeding”); Jordarl v. Fox,
Rothschz'ld, O’Brien & Frcmkel, 787 F.Supp. 471, 475 (E.D.Pa.1992) (attorneys are not state
actors by virtue of status as officers of the court). Presently, there is no allegation to satisfy
these requirements As a result, Mr. Smierciak has not pleaded a sufficient legal basis for relief
predicated upon a civil rights ineffective assistance of counsel claim. Accordingly, Plaintiff’s
claim for ineffective assistance of counsel against Defendant, Parise, is dismissed

iii. Legal Malpractice Claim

ln the event that the Plaintiff is making a legal malpractice claim, Defendant, Parise, also
argues that this claim fails as a matter of law. Specifically, Defendant, Parise, seeks dismissal of
a potential legal malpractice action, because Plaintiff has failed to file a certificate of merit as
required by Pennsylvania Rule of Civil Procedure 1042.3, which provides:

In any action based upon an allegation that a licensed professional deviated from

an acceptable professional standard, the attorney for the plaintiff, or the plaintiff if

not represented shall file with the complaint or within sixty days after the filing

of the complaint, a certificate of merit signed by the attorney or party

Pa.R.C.P. 1042.3(a) (emphasis added).

The certificate of merit must state either:

20

 

 

(1) that an appropriate licensed professional has opined in writing that there is a
reasonable probability that the defendant's care did not measure up to professional
standards and caused the plaintiffs injury;

(2) that the claim against the defendant is based on respondeat superior (in which case,
the plaintiff must obtain an opinion from an appropriate licensed professional that there is
a reasonable probability that the care provided by the defendant's agents did not measure
up to professional standards and caused the plaintiffs injury); or
(3) that expert testimony is unnecessary to the plaintiffs claim.

Pa.R .C.P. 1042.3(a)(1-3).

Rule 1042.3 applies, regardless of whether state law claims are brought under
supplemental jurisdiction or under diversity jurisdiction See Rodrz'guez v. Smil.‘h, 2005 WL
1484591 at * 7 n 13 (E.D.Pa. June 21, 2005). Moreover, federal courts have held that Rule
1042.3 is a substantive rule of law that must be complied with by a plaintiff bringing a
professional negligence suit in a federal court sitting in Pennsylvania See, e.g., Iwanejko v.
Cohen & Grigsby, P.C., 249 Fed.Appx. 938, 944 (3d Cir.2007); Bona' v. Rhodes, 2008 WL
763737 at *3 (W.D.Pa. l\/lar.20, 2008); Stroud v. Abington Memorial Hosp., 546 F.Supp.2d 238,
248 (E.D.Pa.2008); Rodrz'guez at *7.

Where a plaintiff fails to timely file a certificate of merit under Rule 1042.3, the
defendant(s) may seek dismissal of the claim, Under Pennsylvania state court procedure, the
defendant(s) seeking dismissal must follow the procedure prescribed in Pa.R.C.P. 1042.6, which
requires the defendant(s) to file with the prothonotary a praecipe for the entry of a judgment of
non pros. A judgment of non pros, if entered, effectively constitutes a dismissal of the cause
without prejudice because the plaintiff retains the right to re-file the complaint with the required
certificate of merit, so long as the statute of limitations has not yet expired Bresnahan v.

Schenker, 498 F.Supp.2d 758, 762 (E.D.Pa.2007), lt has been recognized, however, that

Pa.R.C.P. 1042.6 is procedural in nature and, thus, inapplicable in federal practice Abdulhay v.

21

 

Bethlehem Medz'cal Arfs, L.P., 2005 WL 2416012 at *7-10 (E.D.Pa. Sept.28, 2005). A
Pennsylvania state law professional negligence action in federal court is governed by federal
procedural rules, which do not provide for a judgment of non pros or any similar form of
procedural dismissal by the court clerk. See Walsh v. Consolz'a’atecl Desz'gn & Engineering, Inc.,
2007 WL 2844829 at *5 n 9 (E.D.Pa. Sept.28, 2007). Thus, the proper procedure in federal court
is to treat a motion to dismiss a professional negligence action for failure to comply with Rule
1042.3 as a motion to dismiss, without prejudice if Plaintiff may still r'e-file a timely complaint
with a required certificate of merit. See Bresnahan, 498 F.Supp.2d at 762; Scaramuzza v. Scz`olla,
345 F.Supp.2d 508, 511 (E.D.Pa.2004). ln this case, the record demonstrates that Plaintiff did
not submit a certificate of merit within the sixty (60) days required by Rule 1042.3. Plaintiff did
not file any required certificate even after the filing of the instant motion to dismiss Further,
even if Plaintiff were to hereafter file a certificate of merit, it would not be within the two-year
applicable statute of limitations See 42 Pa.C.S.A. § 5524; Radman v. Gaujot, 53 Fl App'x 606,
607 (3d Cir. 2002). Thus, Parise’s Motion to Dismiss any legal malpractice claim stated within
the Complaint against Defendant, Parise, is granted Any such claim is dismissed
d. Allegheny County Jail
i. Service

Upon review of both the state court and federal court dockets in this case (both pre- and
post-removal), there is no record of any service of original process upon the Allegheny County
Jail. Further, no counsel has entered an appearance on its behalf, and it has not responded to
Plaintiff’s Complaint. The Federal Rules of Civil Procedure provide as follows:

(m) Time Limit for Service If a defendant is not served within 90 days after the

complaint is filed, the court--on motion or on its own after notice to the plaintiff--

must dismiss the action without prejudice against that defendant or order that
service be made within a specified time But if the plaintiff shows good cause for

22

 

 

the failure, the court must extend the time for service for an appropriate period

This subdivision (m) does not apply to service in a foreign country under Rule

4(f), 4(h)(2), or 4(j)(1), or to service of a notice under Rule 71.1(d)(3)(A).
Fed. R. Civ. P. 4(m). Because the Allegheny County Jail has not yet been served since the
commencement of this action on September 7, 2016, the Court, by the authority granted in Fed.
R. Civ. P. 4(m), will issue a separate order directing the Plaintiff to show cause as to why
Defendant, Allegheny County Jail, should not be dismissed for failure to serve

IV. CONCLUSION

For the reasons stated above, Defendants’ respective Motions to Dismiss Plaintiff’ s
Complaint (ECF No. 1-2) pursuant to Fed R. Civ. P. 12(b)(6) are GRANTED. Plaintiff`s
claims as to Defendants, City of Pittsburgh, l\/lichael Antonace, Jr., Christopher Modesso,
Assistant District Attorney Thomas Maloney, Assistant District Attorney, Julie .l ones and Car'l
A. Parise, are dismissed Upon review of the Complaint and the relevant record of the
underlying criminal proceedings and considering the factual bases and legal theories set forth in
the Complaint, any amendment would be futile Phillz`ps, 515 F.3d at 236 (citing Grayson v.
Mayvz`ew State Hosp., 293 F.3d 103, 108 (3d Cir.2002)).

ORDER

AND NOW, this 26th day of December , 2018, after careful consideration of the
Complaint and Exhibits Defendants City of Pittsburgh, Michael Antonace and Christopher
Modesso’s Motion to Dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6), (ECF No.
2); Defendants, Maloney and Jones’s, l\/lotion to Dismiss pursuant to Federal Rule of Civil
Procedure 12(b)(4), (5), and (6), (ECF No. 9); and Defendant, Parise’s, Motion to Dismiss
pursuant to Federal Rule of Civil Procedure 12(b)(6). (ECF No. 12), all said Motions are

GRANTED. Plaintiff’s Complaint, as to Defendants, City of Pittsburgh, Michael Antonace, .lr.,

23

 

 

 

Christopher Modesso, Assistant District Attorney Thomas Maloney, Assistant District Attorney,
Julie J ones and Carl A. Parise, is dismissed As any amendment to those claims pleaded
against the dismissed Defendants, would be futile Thus, no leave to amend is granted

DATED this 26th day of December, 2018.

BY THE COURT:

.~\ /

?

he /z;w,e</a)»;R/W`Jem W/
Marilyn/l:[ "Qr/an
United States Uistrict Judge

24

 

 

